RUIZ-NAZARIO, District Judge.
The Government, who is the plaintiff in this action for damages arising out of a traffic accident, has moved the Court to strike defendant’s counterclaim for damages arising out of the same accident. The contention is that the Court has no jurisdiction tc render an affirmative judgment against the United States on this counterclaim.
With this proposition I disagree. Although the general rule is as stated by the Government, the United States has expressly waived its immunity in tort claims such as the one alleged in the counterclaim. 28 U.S.C.A. § 2674. No purpose would be served by compelling the defendant herein to bring a separate action, under the Federal Tort Claims Act. Congress has consented to damage suits, and this Court has jurisdiction to render an affirmative judgment against the United States on the counterclaim herein. See United States v. Silverton, 1 Cir., 200 F.2d 824 and United States v. Yellow Cab Co., 340 U.S. 543, 71 S.Ct. 399, 95 L.Ed. 523.